DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6 July 2022 has been entered.
	All rejections not reiterated herein have been withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8, 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cubukcu et al. (US 2016/0123973) in view of Craighead et al. (US 2013/0062104) further in view of Drndic et al. (US 2013/0309776), Blick et al. (US 7,884,324) and Hau (US 2017/0021344).
Cubukcu et al. teach a fabrication method for a biosensor comprising:
providing an insulating substrate having a hollow structure pre-etched at a portion of the substrate (par. 44);
applying a photoresist on the insulating substrate (PMMA 495/950 resist bilayer, par. 44);
exposing a first surface of the insulating substrate, etching the photoresist, and then forming an electrode (electron beam lithography, par. 44);
stacking a graphene layer on the hollow structure formed at the portion of the substrate (graphene transferred, interpreted as the claimed stacking, to the channel region, which is in the area of the pre-etched silicon and seen as the claimed hollow structure, par. 45);
forming the resonance unit by treating a surface exposed to an outside of the graphene layer with a surface treatment agent containing the functional group (sensor surface, which is graphene, is saturated (treated) with recombinant A/G binding protein, which is the specific binding intermediary and seen as the claimed surface treatment agent comprising the functional group of A/G binding protein, par. 52); 
coupling a detection unit to the resonance unit including the functional group (murine IgG specifically binds to the recombinant protein A/G and is interpreted as the claimed detection unit, par. 52); and 
wherein the insulating substrate has a SiO2 layer or a SiN layer that are stacked on the silicon substrate (par. 26, 28 and 30) and the inner area of the hollow structure is 2.5x105 µm2 (par. 44).
The insulating substrates of Cubukcu et al. are pre-etched and Cubukcu et al. fail to specifically teach the steps of forming the hollow structure including forming a pattern for manufacturing a membrane on a second surface of the insulating substrate, forming the membrane on the first substrate by an etching process and solvent treatment on the second surface and removing the formed membrane.  Cubukcu et al. also fail to teach subjecting the graphene to oxygen plasma treatment after curing at 30 to 70°C, the insulating substrate having a SiO2 layer and a SiN-x layer which are sequentially stacked on both surfaces of the insulating substrate and the inner area of the hollow structure being 6x102 µm2 to 6.3x102 µm2.
Craighead et al. teach a fabrication method for a graphene resonator structure comprising: 
forming a pattern for manufacturing a membrane on a second surface of the insulating substrate (Si substrate coated with SiN membrane, par. 50);
forming the membrane on a first surface of the substrate by an etching process and solvent treatment on the second surface of the insulating substrate (back-etching using KOH treatment, which is an etching process and solvent treatment, to suspend the SiN membrane, par. 50);
removing the formed membrane (photolithography used to form holes, which are the claimed hollow structures, in the SiN membrane, par. 50); 
stacking a graphene layer on a hollow structure formed at portion from which the membrane of the first surface is removed, wherein the hollow structure has an inner area completely applied by the graphene layer (graphene is conformed, seen as the claimed stacking, to the substrate and adhered directly to the SiN membrane covering the holes, seen as claimed hollow structures having an inner area completely applied by the graphene layer, par. 50); and
wherein the insulating substrate has a SiO2 layer or a SiN layer that are stacked on the silicon substrate (Cubukcu, par. 26, 28 and 30; Craighead, par. 34), in order to provide a graphene resonator by wafer scale processing that has superior mechanical resonator performance.
Drndic et al. teach a fabrication method of immobilizing graphene on a silicon nitride substrate (par. 171) comprising: subjecting the graphene to an oxygen plasma treatment after curing (heating in Drndic is seen as the claimed curing) the graphene to put and immobilizing the graphene on the substrate (par. 169 and 171), in order to provide removal of contaminants and clean the graphene (par. 169).
Blick et al. teach a fabrication method of a device comprising a graphene layer and a silicon substrate having a silicon dioxide layer and a silicon nitride layer stacked on both surfaces of the silicon substrate (par. 71-72; Fig. 2A), and forming a membrane including: etching the SiN layer on the second surface of the insulating substrate by reactive ion etching (par. 73) and removing the SiO2 layer and etching the silicon substrate to form a SiN membrane on the first surface of the insulating substrate by wet etching using KOH etch (par. 72), in order to provide opening windows on both sides of the silicon substrate (par. 72).
Hau teaches a graphene layer fully extended across an aperture in a substrate layer, wherein the substrate comprises silicon, stacked on the silicon is a SiO2 layer and stacked on the SiO-2 is a SiN layer (par. 43, 73 and 78), wherein the inner area of the aperture (seen as hollow structure) is 6.25x102 µm2 (square aperture having a length of par. 75), which falls within the recited range of 6 x102 µm2 to 6.3 x102 µm2, in order to avoid charge traps in the graphene layer and affect the properties of graphene (par. 43, 73 and 77).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute for the step of providing a pre-etched insulating substrate taught by Cubukcu et al., fabrication steps of forming a pattern for manufacturing a membrane, forming the membrane on a first surface of the substrate, removing the formed membrane and applying the graphene completely to an inner area of the hollow structure by stacking as taught by Craighead et al., in order to produce a graphene resonator using low-cost processing to create a highly tunable membrane resonator and provide customized sizing of the hollow structure.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the fabrication method of Cubukcu et al. in view of Craighead et al., curing the graphene by heating and then performing an oxygen plasma treatment as taught by Drndic et al., in order to provide removal of contaminants from graphene (Drndic, par. 168-169).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use as the insulating substrate and formation of the membrane in the method of Cubukcu et al. in view of Craighead et al. further in view of Drndic, a SiO2 layer and a SiN layer sequentially stacked on both surfaces of the silicon substrate and forming the membrane by etching the SiN layer by a reactive ion etching process and removing the SiO-2 layer and etching the silicon substrate to form a SiN membrane on the first surface of the insulating substrate as taught by Blick et al., in order to provide advantageous properties to the graphene layer as taught by Hau (par. 43, 73 and 77).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use as the inner area of the hollow structure in the insulating substrate of Cubukcu et al. in view of Craighead et al. further in view of Drndic and Blick et al., an area of 6.25x102 µm2 as taught by Hau et al., in order to provide improved graphene synthesis and transfer (Hau, par. 87).
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because a) Cubukcu and Craighead are similarly drawn to stacking a graphene layer on a hollow structure in an insulating substrate to form a resonator, b) Cubukcu, Craighead, Drndic and Hau are similarly drawn to graphene applied to an insulating substrate and c) Cubukcu, Craighead, Blick and Hau are similarly drawn to etching silicon substrates having silicon dioxide and silicon nitride layers.
Drndic et al. teach heating temperature between 200 and 500°C, but fail to teach heating from 30 to 70°C.  However, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation”  Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation.”  Id. at 458, 105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  Since applicant has not disclosed that the specific limitations recited in instant claim 8 are for any particular purpose or solve any stated problem, and the prior art teaches that the temperature may be varied depending on the desired graphene treatment.  Absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the methods disclosed by the prior art by normal optimization procedures known in the graphene art.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cubukcu et al. (US 2016/0123973) in view of Craighead et al. (US 2013/0062104) further in view of Drndic et al. (US 2013/0309776), Blick et al. (US 7,884,324) and Hau (US 2017/0021344), as applied to claim 8, further in view of Yamada et al. (US 2004/0135144).
Cubukcu et al. in view of Craighead et al. further in view of Drndic, Blick and Hau teach an electrode that is Au/Ti (Cubukcu, par. 37 and 44), but fail to teach the electrode being Au that is stacked on a Cr layer.
Yamada et al. teach a resonator having an electrode that is a stacked film of either Au/Ti or Au/Cr, which is a gold layer stacked on a chromium layer (par. 77), in order to provide electrodes (par. 77) that lead to a resonator with high performance (par. 9). 
It would have been obvious to one having ordinary skill in the art to substitute for the Au/Ti electrode taught by Cubukcu et al. in view of Craighead et al. further in view of Drndic, Blick and Hau, a gold layer that is stacked on a chromium layer as taught by Yamada et al.  One having ordinary skill in the art would have been motivated to make such a change as a mere alternative and functionally equivalent detection technique and since the same expected electrode function would have been obtained.  The use of alternative and functionally equivalent techniques would have been desirable to those of ordinary skill in the art based on the economics and availability of components.
	One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because both Cubukcu and Yamada are similarly drawn to resonators having electrodes.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cubukcu et al. (US 2016/0123973) in view of Craighead et al. (US 2013/0062104) further in view of Drndic et al. (US 2013/0309776), Blick et al. (US 7,884,324) and Hau (US 2017/0021344), as applied to claim 8, and Mirkin et al. (US 2015/0309073).
Cubukcu et al. in view of Craighead et al. further in view of Drndic, Blick et al. and Hau teach a wet etching of a silicon substrate, but fail to teach the composition of the wet etching solution.
Mirkin et al. teach a method of wet-etching a silicon wafer with a 40 wt% base (wet-etching with 40 wt% KOH, par. 132), in order to provide an etching rate of 50 µm/h (par. 132).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use as the wet-etching solution in the method of Cubukcu et al. in view of Craighead et al. further in view of Drndic, Blick et al. and Hau, wet-etching with a 40 wt% base as taught by Mirkin et al. because Cubukcu et al. in view of Craighead et al. further in view of Drndic, Blick et al. and Hau is generic with respect to the wet-etching solution that can be incorporated into the fabrication method and one would be motivated to use the appropriate amount of KOH for effective silicon etching. 

Response to Arguments
Applicant's arguments filed 6 July 2022 have been fully considered but they are not persuasive.  Applicant argues that the applied prior art references fail to teach an inner area of the hollow structure being 6.0x102 µm2 to 6.3x102 µm2.
Applicant’s argument is not persuasive because Hau teaches an inner area of the hollow structure having graphene stacked thereon having an inner area of 6.25x102 µm2- (square having a side length of 25 µm, yields an area of 6.25 x102 µm2), which is within the recited range.  It would have been obvious to incorporate the hollow structure inner area with Cubukcu et al. for the reasons stated above.
Applicant’s arguments and affidavit filed 6 July 2022 state that in the instant invention requires strongly fixing graphene on the hollow structure and then performing curing by raising the temperature to remove PMMA.  Applicant argues that Drndic removes PMMA before graphene is accurately positioned in the nanostructure and has a strong fixing force thus making it difficult to achieve fixation at an accurate position with a strong fixing force, thus the present invention involves an inventive step in the curing process.  
Applicant’s argument has been considered, but is not persuasive.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., removal of PMMA and a strong fixation of the graphene on the hollow structure) are not recited in the rejected claim(s).  Furthermore, strong fixation is a relative term that does not indicate a particular fixation of graphene on the hollow structure.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The claims require only that a heated curing step is performed after oxygen plasma treatment.  Drndic teaches an oxygen plasma cleaning step followed by heated thermal annealing, which is interpreted as the claimed curing (claims 171-172).  Although Drndic teaches a heating step prior to oxygen plasma, the claims do not exclude an initial heating step.  
Even if, arguendo, the first heating step of Drndic were the only curing step, at paragraph 173, Drndic teaches an embodiment where heating and oxygen plasma may be performed several times to improve sample conditions.  In this embodiment, the oxygen plasma cleaning step is performed in a first cycle of heating and cleaning prior to a heating step, which is a curing step, in a second cycle of heating and cleaning.  The claims only require oxygen plasma followed by curing and do not exclude the presence of additional heating steps.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bae et al. (KR20170048896) teach a fabrication method for a biosensor comprising forming a graphene hollow structure on a substrate to form a resonance unit that is treated by a functional group and coupled to a detection unit, wherein the diameter of the inner area of the hollow structure is between 0.1-100 microns.  In Bae et al., the hollow structure is formed by the graphene shape and not in the substrate itself, therefore Bae et al. fail to teach the substrate forming a hollow structure in the first substrate and an oxygen plasma treatment as claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE BROWN whose telephone number is (571)272-2933. The examiner can normally be reached M-F 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELANIE BROWN/Primary Examiner, Art Unit 1677